PCIJ_B_18_DanzigILO_LNC_NA_1930-08-26_ADV_01_NA_01_EN.txt. 18

INDIVIDUAL OPINION BY M. ANZILOTTI.
[Translation]

Very much to my regret I do not concur in the opinion
of the Court and it is my duty to say so. Since, in my
view, a dissenting opinion should not be a criticism of that
which the Court has seen fit to say, but rather an exposition
of the views of the writer, I shall confine myself to indicating
as briefly as possible what my point of view is and the
grounds on which it is based.

1—If the actual terms of the question put are taken and
if regard is had to the fact that it has its origin in an
application by the Free City of Danzig for admission to the
International Labour Organization, the natural inference is
that this question relates in the first place to the admission
of the Free City into that Organization.

Since the International Labour Organization is governed by
Part .XIII of the Treaty of Versailles, it is in this Part that
the provisions dealing with the admission of Members to the
Organization and prescribing the qualifications required in
order to become. a Member of it, must be sought. The only
provision relating to the admission of Members and the quali-
fications required for such admission is paragraph 2 of Article 387,
according to which ‘the original Members of the League of
Nations shall be the original Members of this Organization,
and hereafter membership of the League of Nations shall
carry with it membership of the said Organization”. As there
is no other article of Part XIII of the Treaty of Versailles
relating directly or indirectly to the membership of the Inter-
national Labour Organization, it is permissible, prima facie, to
conclude that membership of the Organization is merely the
corollary of that of Member of the League of Nations. |

2.—It should however be observed that the request seems
to proceed from a different hypothesis, namely, that it would
be possible for the Free City to become a Member of the |
International Labour Organization independently of its admission
INDIVIDUAL OPINION BY M. ANZILOTTI - 19

to the League of Nations. This is pointed to by the fact
that the application of the Free City is addressed to the
Labour Organization; the discussions which took place in the
Governing Body of the International Labour Office and the
written and oral statements submitted to the Court would
also seem to confirm it. .

As the hypothesis assumed by the request relates to a point
of law, the Court cannot accept it without first ascertaining
whether it is sound or not. It is clear that the Court cannot
give an opinion based on a hypothesis which is contrary to
treaties in force. .

The first question to be decided therefore is: Does Part XIII
of the Treaty of Versailles allow membership of the
International Labour Organization to be acquired by other
means than admission to the League of Nations?

3.—My answer is definitely in the negative. To my mind
there is no doubt that the intention of the Parties to the
Treaty of Versailles was that membership of the League of
Nations and that of Member of the International Labour
Organization should coincide, and to prevent a State or poli-
tical community from becoming a Member of the Inter-
national Labour Organization without at the same time being
a Member of the League of Nations.

i am prepared to admit that Article 387, paragraph 2,
taken literally, confines itself to indicating two categories of
Members of the Organization and does not explicitly exclude
the possibility of there being others. But since this clause
is the only one in the whole of Part XIII which deals with
membership of the International Labour Organization, and
since it is impossible to adhere to a treaty except in the
circumstances and under the conditions laid down for such
adherence, the only possible conclusion is that there is no
way of entering the International Labour Organization other .
than that indicated by Article 387, paragraph 2.

Moreover, it is hardly conceivable that the authors of the
Treaty of Versailles would have preserved absolute silence in
regard to the numerous and difficult questions to which the
admission of new Members to the International Labour Organ-
ization would give rise, if such admission were possible other-
wise than in the case contemplated by Article 387, paragraph 2,

3
INDIVIDUAL OPINION BY M. ANZILOTTI 20

which case is governed by Article 1 of the Covenant of the
League of Nations. On the other hand, the Treaty of Versailles
contains many indications in favour of the interpretation of
Article 387, paragraph 2, set out above. Mention may be
made of Article 23, letter a, of the Covenant of the League
of Nations; paragraph zr of the Preamble to Part XIII;
Article 392; Article 422, etc.; from all these provisions it
clearly appears that the International Labour Organization was
conceived as an association between the Members of the League
of Nations for the fulfilment of a mission indissolubly bound
up with the mission of the League itself.

4.—In this way I reach the conclusion that the hypothesis
upon which the request proceeds cannot be accepted by the
Court, because it is in contradiction with the Treaty of Versailles.

Having stated this, the Court should, in my opinion,
have declared that it could not give the opinion for which it
was asked. To my mind, it is equally inadmissible for the
Court to comply with a request based on a hypothesis which
is legally unsound or for the Court to modify the request in
order to bring it into harmony with what the Court holds
to be the law in force. It would have been for the Council
to alter the request in accordance with the Court’s indications,
if it thought fit to ask for an opinion on the basis of such
indications.

This conclusion also seems indicated by considerations of
another order. If it be granted that the only way of becom-
ing a Member of the International Labour Organization is by
admission to the League of Nations, the question which arises
is whether the special legal status of the Free City of Danzig
is such as to enable the Free City to become a Member of the
League of Nations. Membership of the International Labour
Organization being merely a necessary consequence of admis-
sion to the League of Nations, the question put by the request
would be a preliminary or incidental question in the procedure
for the admission of the Free City to the League of Nations.
But the admission of Members is a matter falling within the
exclusive jurisdiction of the Assembly ; it would therefore seem
that the Assembly alone could ask the Court for an advisory
opinion on the question thus envisaged.
INDIVIDUAL OPINION BY M. ANZILOTTI 21

5.—The foregoing are the conclusions which follow if the
request be construed in accordance with its natural meaning and
the circumstances which led to the adoption of its wording.

It is however a matter for consideration whether the ques-
tion put to the Court cannot be interpreted as though, leaving
aside the matter of the admission of the Free City into the
International Labour Organization, it only related to the com-
patibility of the features peculiar to the legal status of the
Free City with the exercise by the Free City of the rights and
the fulfilment by it of the obligations of Members of the Inter-
national Labour Organization.

Although, as has been said above, the request seems to
proceed from a different point of view, it is not perhaps
altogether impossible to limit in this way the question sub-
mitted to the Court. At all events, only by adopting this :
standpoint could the Court deal with it.

6.—The question whether the special legal status of the Free
City is compatible with membership of the International Labour
Organization is in substance the question whether the fact
that the Free City is placed under the protection of the League
of Nations and that the conduct of its foreign affairs is
in the hands of Poland is calculated to prevent. the Free City
from exercising the rights and performing the obligations
attaching to membership of the Organization.

Nevertheless, the question must first be considered whether
a State or political community the foreign relations of which
are conducted by another State and which, therefore, does not
enjoy absolute freedom in the field of international relations,
is not, on this ground alone, unable to be a Member of the
International Labour Organization.

There seems little room for doubt that the answer to this
question is in the negative. Whatever interpretation be
placed on paragraph 2 of Article 387 of the Treaty of Ver-
sailles, it is certain that, by the combined action of this
clause and of the second paragraph of Article 1 of the Cov-
enant of the League of Nations, not only States but also
Dominions and Colonies which are fully self-governing are
already and may become Members of the International Labour
Organization.
INDIVIDUAL OPINION BY M. ANZILOTTI 22

This also follows from paragraph 1 of Article 421 of the
Treaty of Versailles, which obliges Members of the Interna-
tional Labour Organization to apply conventions to which
they have adhered “‘to their colonies, protectorates and pos-
sessions which are not fully self-governing’. This restriction,
which is unaccompanied by any other clause designed to ensure
the application of conventions in the territories in question, is
only reconcilable with the principle of the potential univer-
sality of the Organization formulated in paragraph 3 of the
Preamble of Part XIII, because colonies, possessions or
protectorates which are fully self-governing are able to become
Members of the Organization.

Now what distinguishes Dominions and Colonies which are
fully self-governing from States is, above all, the fact that
such Dominions and Colonies, though enjoying a very wide
measure of self-government, do not or do not necessarily
possess the right themselves to conduct their foreign relations.
The right of self-government which Article 1 of the Covenant
considers as a condition necessary for admission to the League
of Nations and on which Article 421, paragraph 1, of the
Treaty of Versailles is based, can therefore only be a right
relating to internal affairs, for otherwise the interpretation of
this article would lead to absurd or contradictory results.

In the face of provisions so clear and definite, the only
possible conclusion is that the fact that the Free City only
enjoys a limited freedom in the field of international relations
is not in itself incompatible with membership of the Inter-
national Labour Organization.

7—On the other hand, there is hardly room for doubt
that the Free City can only be a Member of the International
Labour Organization if Poland were to consent to its admission
and if the competent organs of the League of Nations were
not to make use of their right of veto. Whatever the juridi-
cal nature of the act whereby the Free City might enter the
International Labour Organization, it is certain that this act
would create international obligations for the Free City;
accordingly, the provisions of Chapter I of the Convention of
November gth, 1920, are applicable.

 

 
INDIVIDUAL OPINION BY M. ANZILOTTI 23

It follows that any discussion as to the compatibility of
any particular provision appertaining to the status of the
Free City with Part XIII of the Treaty of Versailles must set
out from the assumption that the Free City were a Member
of the International Labour Organization with the consent of
Poland and without opposition on the part of the competent
organs of the League.

8.—It seems possible to understand this consent in two
different ways.

In the first place, it may be thought that the question
simply relates to the consent to be given by Poland to the
admission of the Free City to the International Labour
Organization, subject to all stipulations at present in force.
In that case the question to be decided would be the follow-
ing: Would such consent have the effect of placing the Free
City in a position to take part in the activities of the Inter-
national Labour Organization and to fulfil the obligations
incumbent on its Members? This amounts to asking whether
all the provisions which at present govern the relations be-
tween the Free City and Poland, more especially as regards
the conduct of foreign relations, are compatible with the
provisions of Part XIII of the Treaty of Versailles. It
is easy to see that there are cases in which this compatibility
is at least doubtful.

But this does not seem to be the question put. For it
must be remembered that this question refers to the special
legal status of the Free City as a whole; that is to say, also
to the question whether that status permits or does not
permit of modifications. This standpoint seems also to be in
accordance with the views and wishes of the Parties concerned.
It is certain that the representatives of Poland and of the
Free City and the Director of the International Labour Office
emphasized that there was no question of deciding a dispute,
but of throwing light upon an obscure legal situation and of
finding some way of enabling the Free City to benefit by the
advantages of the International Labour Organization. For this
reason I think that Poland’s consent—if given—to the admis-
sion of the Free City to that Organization should be con-
sidered from a more general standpoint.

 
INDIVIDUAL OPINION BY M. ANZILOTTI 24

Two questions thus arise: (a) Has Poland the right to consent
to the admission of the Free City to the International Labour.
Organization, even if such consent must involve a modification
of the special legal status of the Free City as at present in
force? (6) If so, what would, generally speaking, be the effects
of such consent in regard to the special legal status of the
Free City?

g.—Ad (a) The representatives of the Polish Government con-
. tended before the Court that the Convention of Paris rested on
Article 104 of the Treaty of Versailles, and that consequently
Poland and the Free City could not modify the Convention in
such a way as to overstep the limits fixed by that article.

This contention seems to me to be unjustified. Article 104
of the Treaty of Versailles entrusts to the Principal Allied
and Associated Powers the negotiation of the terms of a
convention between the Polish Government and the Free City,
and indicates the points with which the convention should deal
or the objects which it should be designed to attain. Now
this Convention—which is the Convention of Paris of Novem-
ber gth, 1920—expressly provides, in Article 40, paragraph 1,
for the possibility of modifications by agreement between
Poland and the Free City. There is therefore nothing to prevent
Poland from exercising the rights conferred upon her by this
Convention ; these rights, moreover, have been conferred upon
her in her own interests, the interests of the Free City being suffi-
ciently safeguarded by the protection of the League of Nations.

10.—Ad (b) This point having been established, and since the Free
City would be a Member of the International Labour Organ-
ization with the consent of Poland—which consent, it is assumed,
would not have been opposed by the League of Nations—the
question which arises is no longer whether the present legal
.status of the Free City is compatible with membership of the
International Labour Organization, but rather what modifica-
tions such membership would involve in the Free City’s status
as it is at present.

In regard to this, the following observations are called for.

There is no doubt that membership of the International Labour
Organization involves the fulfilment of all the obligations
INDIVIDUAL OPINION BY M. ANZILOTTI 25

laid by Part XIII of the Treaty of Versailles upon Mem-
bers of that Organization. Poland’s consent, therefore, could
not be given subject to limitations or reservations which
would make it impossible for the Free City to fulfil any
particular obligation. Rather may it be said that consent
validly given would have the effect of authorizing the Free
City to do all that is necessary to fulfil its duties, even if that
implied a limitation of the rights at present belonging to
Poland with regard to the conduct of Danzig’s foreign relations.
A consent which did not have this effect would not amount to
consent.

On the other hand, when the fulfilment of obligations is not
in question, but when it is a question of the exercise of rights
which each Member is free to exercise or not, there is nothing
to prevent Poland from retaining in relation to the Free City
the powers and prerogatives conferred upon her by the stipu-
lations in force. When a Member is free to do or to refrain from
doing something, he must abstain from doing it if obligations
validly entered into require it. Moreover, there is no reason
why Poland’s consent should be construed as going beyond an
authorization to fulfil the duties of a Member; only an unequi-
vocal expression of an intention of Poland could have effects
going beyond such an authorization.

Of course, all this in no way prevents the question from
being settled—subject to the League of Nations right of veto
—by previous agreements between Poland and the Free City.
I have simply intended to indicate what might be the general
lines of such agreements and what would be the principles
applicable if such agreements did not exist or did not deal
with some particular point. On these lines the Court might
have given the interested Parties the indications for which
they asked and which alone would perhaps have enabled
practical results to be reached.

11.—A general study of the question must necessarily stop
at this point. I will merely refer by way of example or as
an instance of application to some of the questions which have
been discussed by the interested Parties.
INDIVIDUAL OPINION BY M. ANZILOTTI 26

It is, for instance, clear that from the standpoint which I
have adopted, it is useless to consider whether participation
in the General Conference of Members does or does not fall
within the sphere of ‘‘foreign relations” within the meaning
of Article 104 of the Treaty of Versailles and the Convention
of Paris. One thing is certain, namely that the Members of
the International Labour Organization must be able to take
part in the General Conference and, should: occasion arise,
in the Governing Body of the International Labour Office.
It is also certain that such participation must be in accordance
with the rules laid down in Articles 389 and 393. Supposing
that Danzig were to become a Member of the Organization
with the consent of Poland, the latter could certainly not
invoke against Danzig the rules at present in force regarding
the representation of the Free City at international conferences
in order to prevent it from appointing its own delegates—
and this holds good even if it be admitted that the General
Conference of Members falls within the category of interna-
tional conferences. On the other hand, there is nothing to
prevent the Free City from undertaking to submit the
appointment of its own delegates for previous approval by
the Polish Government.”

Similarly, as regards the judicial settlement of disputes,
if it be held that the jurisdiction established by Article 423
of the Treaty of Versailles takes precedence of any other juris-
diction provided for by particular agreements between Members,
it must be admitted that Poland, by giving her consent to
the admission of the Free City to the International Labour
Organization, would in so doing consent to the substitution
of the jurisdiction of the Court for that provided for in
Article 103 of the Treaty of Versailles and Article 39 of the
Convention of Paris, of course only as regards the disputes to
which Article 423 relates. And the League of Nations, by not
exercising its right of veto, would also renounce its right to
raise any objection based on Article 103 of the Treaty of
Versailles.

On the other hand, no modification seems necessary in so
far as concerns the ratification of draft conventions prepared
by the General Conference of representatives of Members and
the filing of complaints under Article 411. It is certain thet
INDIVIDUAL OPINION BY M. ANZILOTTI 27

each Member is free to ratify or not; it is also certain that
the reason why a convention is not ratified has no juridical
importance. The Senate of the Free City, to which the
right of ratification belongs, could therefore always ascertain
whether Poland consented and should refuse to approve a
draft convention if Poland’s consent were not given. Similarly,
there is nothing to prevent the Free City from abstaining
from filing a complaint with the International Labour Office
against. another Member, if this cannot be done with the con-
sent and through the intermediary of the Polish Government.

12.—Subject to the reservations and with the restrictions
resulting from the foregoing, the conclusion at which I have
arrived therefore is that the special legal status of the Free
City of Danzig is such as to enable the Free City to be a
Member of the International Labour Organization.

(Signed) D. ANZILOTTI.
